COURT OF APPEALS
                          EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
                                                  No. 08-19-00059-CR
  HUMBERTO CEBALLOS, JR.,             §
                                                     Appeal from the
               Appellant,
                                      §             34th District Court
  v.
                                                of El Paso County, Texas
  THE STATE OF TEXAS,                 §
                                                  (TC# 20170D00479)
               State.
                                      §

                                           ORDER

       The clerk’s record has been filed. The trial court’s Certification of Defendant’s Right of

Appeal does not indicate whether or not the defendant has the right to appeal. Therefore, the Court

ORDERS that the Honorable William E. Moody, Judge for the 34th District Court of El Paso

County, Texas, enter an amended Certification of Defendant’s Right of Appeal. The amended

Certification of Defendant’s Right of Appeal shall be filed with the District Clerk of El Paso

County, Texas, and the District Clerk shall prepare a supplemental clerk’s record which will

include the amended certification and file it with this Court on or before June 26, 2019.

       IT IS SO ORDERED this 11th day of June, 2019.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.